TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00723-CR



                                  Anthony Jefferson, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-09-204114, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Anthony Jefferson seeks to appeal a judgment of conviction for possession

of a controlled substance with intent to deliver. The trial court has certified that this is a

plea bargain case and Jefferson has no right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 2, 2010

Do Not Publish